The Special Master has submitted a proposed supplemental decree in this case to carry the parties’ accords into effect. The proposed decree was reproduced as an appendix to the Court’s opinion dated June 19, 2000 (530 U. S. 392, 420), and any objections were called for. No objections were filed with the Clerk. Accordingly, the proposed supplemental decree with respect to the Fort Mojave and Colorado River Reservations is approved and entered.
*2SUPPLEMENTAL DECREE
It is ORDERED, ADJUDGED, AND DECREED:
A. Paragraph (4) of Article 11(D) of the Decree in this case entered on March 9, 1964 (376 U. S. 340, 344-345) is hereby amended to read as follows:
(4) The Colorado River Indian Reservation in annual quantities not to exceed (i) 719,248 acre-feet of diversions from the mainstream or (ii) the quantity of maim stream water necessary to supply the consumptive use required for irrigation of 107,903 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with priority dates of March 3,1865, for lands reserved by the Act of March 3,1865 (13 Stat. 541, 559); November 22,1873, for lands reserved by the Executive Order of said date; November 16, 1874, for lands reserved by the Executive Order of said date, except as later modified; May 15, 1876, for lands reserved by the Executive Order of said date; November 22, 1915, for lands reserved by the Executive Order of said date.
B. Paragraph (5) of Article 11(D) of the Decree in this case entered on March 9, 1964 (376 U. S. 340, 345) and supplemented on April 16, 1984 (466 U. S. 144, 145) is hereby amended to read as follows:
(5) The Fort Mojave Indian Reservation in annual quantities not to exceed (i) 132,789 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 20,544 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with priority dates of September 19, 1890, for lands transferred by the Executive Order of said date; February 2, 1911, for lands reserved by the Executive Order of said date.
*3C. Paragraph (5) of the introductory conditions to the Supplemental Decree in this case entered on January 9, 1979 (439 U. S. 419, 421-423), is hereby amended by adding the following exception at the end of the concluding proviso in the first sentence of that paragraph: “except for the western boundaries of the Fort Mojave and Colorado River Indian Reservations in California.”
D. Paragraph II(A)(24) of the Decree of January 9, 1979 (439 U. S. 419, 428), is hereby amended to read as follows:
(24)
Colorado River Indian Reservation 10,745 1,612 Nov. 22,1873
40,241 6,037 Nov. 16,1874
5,860 879 May 15,1876
E. Paragraph II(A)(25) of the Decree of January 9, 1979 (439 U. S. 419, 428), is hereby amended to read as follows:
(25)
Fort Mojave Indian Reservation 16,720 2,587 Sept. 18,1890
F. Except as otherwise provided herein, the Decree entered on March 9, 1964, and the Supplemental Decrees entered on January 9, 1979, and April 16, 1984, shall remain in full force and effect. •
G. The Court shall retain jurisdiction herein to order such further proceedings and enter such supplemental decree as may be deemed appropriate.